UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1355


In re:   GREG P. GIVENS,

                       Petitioner.



                On Petition for Extraordinary Writ.
                    (No. 5:12-cv-00155-FPS-JES)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Greg P. Givens, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Greg P. Givens petitions for a writ of procedendo,

which has been docketed as a petition for an extraordinary writ.

We conclude that relief is not warranted.              Accordingly, we grant

Givens’    motion   to    proceed   in       forma   pauperis    and    deny   the

petition.     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in    the   materials

before    this   court   and   argument      would   not   aid   the    decisional

process.



                                                                 PETITION DENIED




                                         2